Citation Nr: 0927898	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for memory loss as a result of lysergic acid diethylamide 
(LSD) treatment provided at the VA Medical Center in Topeka, 
Kansas.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To allow the RO initial consideration of 
the Veteran's claim under the applicable law and regulations 
in effect prior to October 1, 1997, and to afford him a VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

Initially, the Board notes that the Veteran had originally 
filed his claim in February 1993.  In this regard, the Board 
notes that the Veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he 
indicated that he was used in an experiment with LSD at the 
VA Medical Center in Topeka, Kansas, in 1967 and 1968.  He 
stated that he had memory loss and that he also wished to 
file a tort claim.  The Veteran submitted a similar statement 
in March 1993 indicated that he was filing a tort claim.  A 
letter was sent to the Veteran later that month indicating 
that federal law requires that a tort claim be filed within 
two years of the incident giving rise to the claim.  The 
Veteran then submitted an additional statement in April 1993 
asserting, in pertinent part, that he had damage due to the 
LSD treatment.  

A VA Adjudication Officer sent a memorandum in June 1993 to 
the Chief of Staff of the VA Medical Center in Topeka, 
Kansas, requesting evidence pertaining to the Veteran's 
"claim for injuries suffered while hospitalized (38 U.S.C.A. 
§ 1151)."  A deferred rating decision was subsequently 
issued in October 1993 in which it was noted that further 
action could not be taken because of the pending results of 
court review.  It does not appear that any additional action 
was performed by VA.  As such, the Veteran appears to have 
had a pending, unadjudicated claim for compensation pursuant 
to 38 U.S.C.A. § 1151 prior to his claim filed in March 2006.  

Because the Veteran's claim was filed before October 1, 1997, 
the issue before the Board is whether the Veteran has 
additional disability "as a result of" VA hospitalization 
or medical or surgical treatment or examination.  The Veteran 
is not required to show negligence, error in judgment, or 
other fault in the treatment furnished by VA. See Brown v. 
Gardner, 115 S.Ct. 552 (1994) (the statutory language of 38 
U.S.C.A. § 1151 simply requires a causal connection between 
VA hospitalization and additional disability, and there does 
not need be identification of "fault" on the part of VA).  
The medical evidence must only demonstrate that the 
additional disability occurred as the result of VA treatment.  
However, the Board also notes that the Supreme Court further 
held that not every "additional disability" was 
compensable. See Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In 
particular, the Court stated, "We do not, of course, intend 
to cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment... VA's 
action is not the cause of the disability in those 
situations."  

Based on the foregoing, the Board finds that the RO should 
provide the Veteran with the applicable laws and regulations 
in effect prior to October 1, 1997.  The RO should then 
adjudicate the Veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 in the first instance under the applicable 
law.

In addition, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  As previously 
noted, the Veteran has contended that he has memory loss as a 
result of LSD treatment he received for alcoholism.  VA 
medical records dated in June 1967 do indicate that the 
Veteran was admitted voluntarily to the VA Medical Center in 
Topeka, Kansas, for one month in the LSD Alcoholic Treatment 
Program.  

Although the evidence of record does not include a current 
medical diagnosis of memory loss, the Board also notes that 
the Veteran is competent to describe his current symptoms. 
See Charles v. Principi, 16 Vet. App. 370, 274 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Nevertheless, the evidence of record does not include a 
medical opinion addressing whether the Veteran has any 
additional disability as a result of his LSD treatment for 
alcoholism in June 1967.  Therefore, the Board finds that a 
VA examination and medical opinion are necessary for the 
purpose of determining whether the Veteran is entitled to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment provided by VA. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine whether he has 
any additional disability due to his LSD 
treatment for alcoholism at the VA 
Medical Center in Topeka, Kansas, in 
June 1967.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to indicate whether 
there is any additional disability 
following such medical treatment.  The 
examiner should render his or her 
opinion without regard to negligence or 
fault on the part of VA.  If the 
examiner does find that there is an 
additional disability, he or she should 
comment whether it is the result of the 
natural progression of the disease or 
injury.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC should set forth all 
applicable laws and regulations, 
including the version of 38 U.S.C.A. 
§ 1151 in effect prior to October 1, 
1997, and which is the version relevant 
to the claim in this case.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


